OWEN, Chief Judge
(dissenting):
Appellant was arrested on August 9 1973, upon a warrant issued by a judicial officer upon probable cause, supported by affidavit. This alone satisfied minimal constitutional due process requirements for a preliminary hearing. Singletary v. State, Fla.App.1974, 290 So.2d 116.
On the following day appellant appeared in court with appointed counsel, and was arraigned. It is significant to note that from that date to October 11, 1973, when hearing on the probation violation commenced, appellant never requested any preliminary hearing. Thus, assuming the affidavit-judicial warrant procedure would not suffice for preliminary hearing requirements, appellant waived a preliminary hearing by her failure to request one. Cf. Lester v. State, Fla.App.1974, 290 So.2d 108.
Finally, appellant does not suggest nor does the record support any possible prejudice occurring to her as a consequence of not being afforded a preliminary hearing.
*253For these several reasons, any one of which, in my judgment, would be an adequate basis upon which to conclude that this appeal is without merit, I would affirm the order appealed.